Citation Nr: 9918143	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-06 587 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
syncope episode.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder(PTSD) and major depression.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1973 to 
December 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO), which 
denied the claims as listed on the title page above.  As to 
the appellant's psychiatric disorder, he claims service 
connection for both PTSD and major depression.  Since the 
symptomatology involved is similar, the claims are 
inextricably intertwined and must be resolved together.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, they are 
consolidated as specified on the title page.  

In the following decision, appellate consideration of service 
connection for an acquired psychiatric disorder, including 
PTSD and major depression, hypertension, arthritis, and a 
respiratory disorder is held in abeyance pending completion 
of the development requested in the Remand portion of this 
decision below.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
syncope episode was denied by June 1995 rating decision; the 
appellant received notice thereof and his appellate rights in 
a July 6, 1995 letter from the RO; no timely appeal was 
initiated therefrom.  

2.  The additional evidence received into the record 
subsequent to June 1995 and relative to the syncope episode 
claim is cumulative and not new and material.  


CONCLUSION OF LAW

The appellant has not submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
syncope episode.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO in June 1995 denied the appellant's claim of service 
connection for syncope episode, finding that the evidence of 
record at that time showed neither a syncope episode in 
service or a link between service and any current syncope 
episodes beginning with a 1992 injury.  He was notified of 
that decision and his appellate rights by letter from the RO 
on July 6, 1995, that he had the right to appeal to the Board 
by filing a notice of disagreement with the adverse decision 
within one year from the date the RO mailed him notice of the 
determination.  Otherwise, the determination is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a).  

The one-year period after the date of mailing of the June 
1995 determination ended in July 1996.  During that time, the 
record reflects receipt of only one communication from the 
appellant that might be considered a notice of disagreement.  
In August 1995, he stated that he was submitting new and 
material evidence and requested reevaluation of his claim; he 
did not specify the claim for which he was submitting 
additional evidence.  Immediately prior thereto, in July 
1995, the RO had denied his claims of service connection for 
a head, back, and knee disorders.  The materials forwarded 
with that statement included a copy of a Social Security 
Administration (SSA) decision finding him disabled based on 
an August 1992 work-related accident and an April 1995 
employment assessment prepared by a vocational consultant.  
As the appellant did not specifically state that he disagreed 
with the June 1995 rating decision, the August 1995 statement 
cannot serve as a notice of disagreement initiating an appeal 
within the requisite timeframe.  It is reasonable to assume 
based on the timing of the statement that the appellant meant 
to submit additional evidence with respect to the head, back, 
and knee claims.  Thus, the June 1995 rating decision became 
final.  

An exception to the rule of finality exists where new and 
material evidence is submitted with regard to a previously 
disallowed claim.  In such circumstances, VA must reopen the 
claim and review the former disposition of the case.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  By March 1998 rating decision, the RO declined 
to reopen the claim because new and material evidence had not 
been submitted since the June 1995 rating decision.  The 
appellant disagreed and perfected an appeal. 

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1, 4 (1995).  See also Winters 
v. West, 12 Vet. App. 203, 206 (1999).  In addressing whether 
new and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

A series of significant cases have radically altered the 
analysis employed in deciding whether to reopen a claim.  For 
many years, when an appellant sought to reopen a claim, the 
U.S. Court of Appeals for Veterans Claims (the Court) 
required the Board to conduct a two-step analysis.  Manio v. 
Derwinski , 1 Vet. App. 140 (1991).  First, the Board was to 
determine whether the evidence presented since the prior 
final disallowance of the claim was new and material when the 
credibility of such evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only then was the 
Board to reach the second step, reopening the claim and 
reviewing all of the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  Explicitly excluded from this 
analysis was any need for the appellant to show that the 
claim was well grounded, the threshold issue in service-
connection claims.  See Robinette v. Brown, 8 Vet. App. 69, 
76 (1995) (holding that a reopened claim was implicitly well 
grounded).  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) fundamentally altered this analytical process.  
Prior to Hodge, the Court required, before reopening, that 
there be a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome."   Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (citing Chisholm v. Secretary of 
Health and Human Services, 717 F. Supp. 366, 367 (W.D. Penn. 
1989).  Thus, in taking the first step of the Manio analysis, 
the Court had required affirmative answers to three 
questions:  (1) Was the newly presented evidence "new" 
(that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?; (2) Was it "probative" 
of the issues at hand?; and (3) If it was new and probative, 
then, in light of all of the evidence of record, was there a 
reasonable possibility that the outcome of the claim on the 
merits would be changed?  Evans (Samuel) v. Brown, 9 Vet. 
App. 273 (1996).  

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."  Hodge, 155 F.3d at 1360.  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously, finally disallowed claim.  Essentially, Hodge 
invalidated the Colvin criteria for determining the 
materiality of newly presented evidence for purposes of 
reopening claims.  Id. at 1362.  

The end result is an expansion of the two-step Manio test to 
a three-step test set forth in Elkins v. West, 12 Vet. App. 
209, 214 (1999) as follows: VA must (1) determine whether the 
[appellant] has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately on reopening the 
claim determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the claim as reopened (as distinguished from the original 
claim) is well grounded; and (3) if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, 12 Vet. 
App. at 206-07.  

Thus, the first determination the Board must make in this 
case is whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince the 
Board to alter its previous decision could be material if it 
provided a more complete picture of the circumstances 
surrounding the origin of an injury or disability, even where 
it would not eventually convince the Board to alter its 
rating decision.  Hodge, 155 F.3d at 1363; Elkins, 12 Vet. 
App. at 214.  The Hodge reopening standard provides for 
judgment as to whether new evidence bears directly or 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, 12 Vet. App. 1 (1998).  

Other guidelines relevant to reopening claims were not 
affected by the above case law.  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans, 9 Vet. 
App. at 285.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Id. at 284.  Prior evidence of record 
is important in determining whether evidence is new for 
purposes of deciding whether to reopen a claim.  Id.  

The evidence of record relating to the claim of service 
connection for syncope at the time of the June 1995 rating 
decision included the service medical records, which were 
silent as to an in-service syncope episode.  Private medical 
records showed an industrial accident in August 1992 (many 
years post service) in which the appellant slipped and fell 
in a walk-in freezer; he apparently grabbed some boxes or a 
shelf in an attempt to break his fall, and objects fell on 
top of him.  Afterwards, he complained of headaches, 
persistent pain, and right-sided weakness and loss of 
strength and sensation.  Diagnostic testing of the head was 
normal.  In treatment records from August 1992 to November 
1994, private physicians indicated that the etiology of the 
complaints was unclear, but they noted the possibility that 
the symptoms were psychogenic in nature, and suggested there 
was an element of functional overlay and malingering.  

The evidence received after the June 1995 rating decision 
included a VA examination report in August 1994 which 
diagnosed possible cerebral concussion and residual organic 
brain syndrome.  The report was silent as to any complaints 
by the appellant of syncope episodes.  

In a November 1994 private examination report, prepared for 
purposes of a workers' compensation claim, the appellant 
complained of blackouts lasting one to two minutes.  The 
physician discussed the findings of another physician, who 
diagnosed organic brain disorder after the August 1992 
accident, but who later in a May 1994 report attributed 
cognitive difficulties to ongoing problems with depression.  

In a December 1994 report, a private physician noted that the 
appellant described "blackouts" every day, lasting from one 
to three minutes, which he could feel coming so had never 
fallen. 

Also of record was a copy of a June 1995 SSA decision 
granting disability benefits in part based on findings of 
organic brain syndrome.  Also of record was an April 1995 
private employment assessment, received in August 1995, and 
apparently used as evidence before SSA, which listed 
blackouts as one of the appellant's complaints.  His symptoms 
were discussed in relation to the August 1992 industrial 
accident.  

August 1996 VA clinical records indicated that the appellant 
had been hospitalized in July of that year after a 
"collapse".  Tests were negative.  It was noted that the 
appellant stated that he was told that he stopped breathing 
for a couple of minutes.  He also reported blackouts every 
day or two with warning signs.  

September 1996 VA clinical records showed that the appellant 
described a syncope/seizure episode four times per day.  The 
examiner noted "? Syncopal/[seizure]/Conversion Disorder."  

October 1996 VA clinical records reported the appellant's 
comments that he stood up from a barber chair and fell 
backwards; witnesses told him that his eyes rolled back and 
he turned blue and started foaming at the mouth.  He reported 
that since the 1992 accident he had 3 to 4 spells per week 
where he felt like he was blacking out, but they resolved 
when he sat down.  The examiner noted a history suggestive of 
syncope versus seizure.  The results of diagnostic testing 
were normal and nonepileptic.  

Due to the changes in the case law discussed above, the 
standard of what constitutes new and material evidence has 
been significantly reduced.  Rather than requiring a 
reasonable possibility of changing the outcome of the prior 
final decision, new evidence aspiring to materiality need 
only provide a more complete picture of the circumstances 
surrounding the disability.  See Hodge, 155 F.3d at 1363; 
Elkins, 12 Vet. App. at 214.  

The RO denied the claim in June 1995 as the evidence then of 
record failed to document a relationship between the claimed 
syncope episode and service.  The additional evidence 
discussed above offers no further illumination or information 
pertinent to that aspect of the claim.  The documentation of 
syncope versus seizure discusses the current status of the 
disorder, which was not in dispute in the June 1995 rating 
decision.  To this extent, the additional evidence is simply 
cumulative of evidence previously before the RO.  While the 
additional evidence adds some detail concerning the 
appellant's current complaints, that additional detail 
addresses an aspect of the claim that was accepted at the 
time of the earlier decision, namely whether he had such a 
disorder.  By definition, new and material evidence cannot be 
cumulative.  38 C.F.R. § 3.156(a).  

Of significance in this case is the lack of evidence 
discussing any relationship between the current disorder and 
service.  The additional evidence is generally discussed in 
relation to the appellant's August 1992 civilian, industrial 
accident.  More specifically, though, the additional evidence 
contains no indication that the examiners felt the disorder 
was related to service.  Thus, the additional evidence, by 
offering cumulative information, fails to shed light on any 
link between the current claimed syncope episodes and 
service, the basis of the June 1995 denial.  For these 
reasons, the additional evidence is not so significant that 
it must be considered in order to fairly decide the claim on 
its merits nor does it provide a more complete picture of the 
circumstances surrounding the alleged in-service origin of 
the claimed syncope disorder; thus, it is not new and 
material evidence warranting a reopening of the prior final 
denial.  


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
syncope episode is denied.  


	(CONTINUED ON NEXT PAGE)



REMAND

Acquired Psychiatric Disorder, Including PTSD and Major 
Depression

A claim of service connection for an acquired psychiatric 
disorder, including major depression and PTSD, is well 
grounded when the appellant submits medical evidence of a 
current disability, lay evidence (presumed credible for these 
purposes) of an in-service stressor, and medical evidence of 
a nexus between service and the current disability.  Gaines 
v. West, 11 Vet. App. 353, 357 (1998).  

In this case, the record includes several medical documents 
diagnosing major depression, dysthymia, and PTSD, thereby 
satisfying the first element of a well-grounded claim.  
Moreover, as reflected in his oral testimony and written 
statements, the appellant alleged he was involved in covert 
operations in Southeast Asia in 1974 and 1975, events that, 
he contends were stressful and resulted in PTSD.  He also 
told a VA examiner in December 1995 that he killed someone in 
Vietnam, although the details of that incident were 
"classified."  Although the service department records at 
this time do not show that he served in Vietnam or any other 
area of Southeast Asia, the truthfulness of this evidence 
must be presumed when determining whether a claim is well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995); King v. 
Brown, 5 Vet. App. 19 (1993).  This evidence thus satisfies 
the second element of a well-grounded claim of service 
connection for PTSD.  

As to the third element of a well-grounded claim, competent 
medical evidence of a nexus between service and the current 
disability, several pieces of medical evidence diagnosing 
PTSD include comments relating the disorder to his 
experiences in Southeast Asia.  In an undated letter received 
in January 1998, as well as in a January 1999 letter, a VA 
clinical psychologist indicated that the appellant was 
treated for PTSD and major depression related to his military 
experiences.  While not conclusive, these statements parallel 
the appellant's assertions of a relationship between a 
stressor in service and current PTSD symptomatology, thereby 
constituting competent medical evidence linking the post-
service symptomatology to active service.  See Gaines, 11 
Vet. App. at 357; Caluza, 7 Vet. App. at 506.  Therefore, the 
claim is well grounded as the record includes medical 
evidence of a current disability, presumptively truthful lay 
evidence of an in-service stressor, and medical evidence of a 
nexus between service and the current disability.  Gaines, 11 
Vet. App. at 357.  

Because the claim is well grounded, VA has a statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the appellant 
engaged in combat or that he was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b).  

In approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If adjudicators conclude that the record 
establishes the existence of such a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor(s) are accepted as established by the record, and 
the medical examiners must be instructed that only those 
events may be considered in determining whether the appellant 
was exposed to a stressor and what the nature of the stressor 
was to which the appellant was exposed.  In other words, if 
the adjudicators determine that the record does not establish 
the existence of an alleged stressor or stressors in service, 
a medical examination to determine whether PTSD due to 
service is present would be pointless.  Likewise, if the 
examiners render a diagnosis of PTSD that is not clearly 
based on stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  West v. Brown, 7 Vet. App. 
70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  See 
Hayes v. Brown, 5 Vet. App. 60 (1993).  See also Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996) (neither noncombat claimant's testimony alone nor 
medical statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

Thus, the RO must decide whether the appellant was in combat 
and, if not, which specific alleged stressor is verified by 
the service department records.  Medical personnel must make 
the link between the diagnosis of PTSD and the specific 
verified stressor.  As noted above, the only competent 
medical evidence linking the two is the letters from a VA 
clinical psychologist who said she treated the appellant.  
Without other medical evidence discussing the etiology of the 
PTSD diagnoses, VA's duty to assist extends to affording an 
examination to determine the nature and etiology of the 
current PTSD.  To fulfill the duty to assist, this claim 
requires further development of the evidence via remand.  

While the claim is remanded, the RO should take additional 
steps to supplement its efforts to date, to ensure the 
appellant receives every possible consideration.  As 
discussed below, the RO should: make a specific adjudicatory 
determination as to whether the appellant was in combat; ask 
him to provide any further specific information as to his 
alleged stressors; ask the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG)) to 
assist in verification of the alleged stressors, based on the 
allegations of stressors in service and any further 
information provided by the appellant; make a specific 
determination as to which stressor(s) are verified; and, if 
necessary, have the appellant examined by a VA psychiatrist 
to determine whether a link exists between any clear 
diagnosis of PTSD and any verified stressor.  

With respect to the necessity for verification of claimed 
stressors, the Board notes that the appellant asserts, while 
in "boot" training at Camp Pendleton, he observed a fellow 
marine who was deceased and hanging in the shower area, and 
that he was subsequently involved in covert reconnaissance 
operations in Southeast Asia from the summer of 1974 until 
the summer of 1975.  At his January 1999 hearing, he 
testified that he was assigned to Hotel Platoon and Golf 
Platoon (more likely Golf or Hotel Company) of the 2nd 
Battalion, 4th Marine Regiment.  His service personnel 
records indicate that, from December 27, 1973 to March 22, 
1974, he underwent basic training with the 2nd Recruit 
Battalion, RTR, Marine Corps Recruit Depot, San Diego, 
California, and was ultimately assigned to Company K, 3rd 
Battalion, 4th Marine Regiment, 3rd Marine Division, Fleet 
Marine Force Pacific from June 1974 to July 1975, and then 
Company K, 3rd Battalion, 1st Marine Regiment, 1st Marine 
Division at Camp Pendleton, California, from August to 
December 1975.  He also stated that he was stationed in 
Okinawa, but that the covert missions in which he allegedly 
participated entered Vietnam, Cambodia, and Laos from various 
locations, including coastal Cambodia and Thailand, and via 
helicopters launched from sea-based military assets, 
presumably naval amphibious ships.  

Notwithstanding the foregoing, the appellant's DD Form 214 
indicates that he had no service in Indochina, that the 3rd 
Battalion, 4th Marine Regiment arrived in Vietnam in April 
1965 and departed there in October 1969, and the 3d 
Battalion, 1st Marine Regiment arrived there in January 1966 
and left in May 1971.  (See Shelby L. Stanton, VIETNAM ORDER 
OF BATTLE, 259-60 (U.S. News Books 1981)).  Based on this 
data, neither unit to which the appellant was assigned was in 
Vietnam during his period of active service which began on 
December 27, 1973.  In addition, the Board notes with 
interest that there were only about 27,000 U.S. troops in 
South Vietnam at the time of the signing of the Paris Peace 
Accords in late January 1973; that the last military 
increment was then withdrawn rapidly, redeploying in late 
March 1973; and that "[o]nly a small Defense Attache Office 
continued the U.S. military presence in Vietnam" thereafter.  
(See Lewis Sorley, A BETTER WAR, 361-62 (Harcourt Brace & Co. 
1999)).  In order to thoroughly investigate the appellant's 
contentions, the RO should also ask USASCRUR to provide 
information as to the deployment, including location and any 
exercise or combat operation, of the 3rd Battalion, 4th Marine 
Regiment, 3rd Marine Division, and the 3rd Battalion, 
1st Marine Regiment, 1st Marine Division, during 1974 and 
1975.  

Arthritis

The appellant contends, in part, that he has arthritis 
related to a syncope episode, which, in turn, is related to 
service.  As addressed above, new and material evidence has 
not been submitted to reopen a claim of service connection 
for syncope episode.  A well-grounded claim for secondary 
service connection requires medical evidence supporting the 
alleged causal relationship between a service-connected 
disorder and the disorder for which secondary service 
connection is sought.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case, the appellant claims a relationship 
between arthritis and a nonservice-connected disorder.  Thus, 
that aspect of the claim, secondary service connection, 
cannot be well grounded.  

As for a direct relationship between arthritis and service, 
the evidence of record indicates that the appellant has some 
form of current arthritic disorder.  After the August 1992 
work-related accident, various diagnostic testing of the 
spine, indicated herniation of the cervical spine and 
thoracic spine with mild cord compression.  Over the next six 
years almost, various physicians and examiners noted 
degenerative joint disease and radiculopathy of the spine.  
VA examination in August 1994 diagnosed possible cervical 
lumbar intervertebral disc herniation and/or stenosis, 
asymptomatic; X-ray reports showed a normal lumbar and 
cervical spine.  This evidence discussed the appellant's 
arthritic difficulties in light of the August 1992 work-
related injury; but did not discuss an event in service in 
connection with these findings.  This evidence documents a 
current disorder as required by the first element of a well-
grounded claim.  Caluza, 7 Vet. App. at 506.  

The service medical records include a March 1975 service 
clinical record, in which a corpsman noted that the appellant 
had low back pain for one day after weight lifting.  The 
impression was rule out spine fracture.  An entry that same 
day by a physician documented an impression of acute 
lumbosacral strain.  An entry one week later, again by a 
corpsman, indicated that the lumbosacral strain was healing.  
This evidence indicates some form of musculoskeletal 
symptomatology during service, thereby satisfying the second 
element of a well-grounded claim.  See id.  

As for the third element, the need for competent medical 
evidence linking the current findings and service, the 
examiner in the January 1999 VA clinical record noted that 
the appellant was a victim of multiple illness, including 
arthritis, as a direct result of his Marine Corps service in 
Vietnam.  The history on which the examiner rendered that 
opinion was apparently provided by the appellant, as there is 
no indication that the examiner reviewed the service medical 
records prior to the evaluation.  While evidence representing 
information simply recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, generally 
cannot constitute competent medical evidence, LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995), in this case the opinion 
is partially substantiated by service clinical record 
entries.  Thus, the January 1999 VA clinical record is 
competent medical evidence that satisfies the third and final 
element of a well grounded claim.  See Caluza, 7 Vet. App. at 
506.  

VA has a resulting duty to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The most recent VA examination of the appellant 
was in August 1994, more than 5 years ago, and that 
examination focused on his orthopedic and neurological 
complaints.  To fully investigate the etiology of his claimed 
arthritis, a VA medical examination is needed.  

Respiratory Disorder

The appellant's claim of service connection for a respiratory 
disorder is well-grounded under 38 U.S.C.A. § 5107(a); that 
is, it is not inherently implausible.  See Caluza, 7 Vet. 
App. at 506.  The first element is satisfied by an October 
1995 VA pulmonary function test revealing moderate 
obstruction, a January 1996 VA clinical record noting 
possible upper airway obstruction, and a December 1996 VA 
clinical record indicating as history that the appellant had 
asthma.  The service medical records show that the appellant 
had obvious difficulty breathing in September 1975 during a 
field maneuver.  The corpsman's impression was rule out 
bronchial asthma attack.  A few days later he again had 
difficulty breathing that was characterized as 
hyperventilation syndrome.  This service medical evidence 
lends weight to the appellant's lay contentions that he had 
respiratory difficulty in service, thereby satisfying the 
second element of a well-grounded claim.  

As for the third element of a well-grounded claim, a January 
1999 VA clinical record, it was noted that the appellant had 
reactive airway disease, with its first onset in service.  
This evidence, prepared by a medical examiner, may constitute 
competent medical evidence to well ground the claim.  As with 
the claim of service connection for arthritis, the history on 
which the examiner rendered the opinion was apparently 
provided by the appellant, as there is no indication that the 
examiner reviewed the service medical records prior to the 
evaluation.  An examiner's comments based on the appellant's 
history alone generally cannot constitute competent medical 
evidence.  LeShore, 8 Vet. App. at 410.  Here, though, the 
appellant's contentions are partially supported by service 
clinical records.  Thus, the January 1999 VA clinical record 
is competent medical evidence that satisfies the third and 
final element of a well grounded claim.  See Caluza, 7 Vet. 
App. at 506.  

VA has a resulting statutory obligation to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The most recent VA examination of the 
appellant, in August 1994, focused on orthopedic and 
neurologic complaints.  To fully investigate the etiology of 
appellant's claimed respiratory disorder, the RO should 
afford the appellant another VA examination.  

The case is REMANDED for the following development:

1.  The RO must determine whether the 
appellant, based on the service 
department evidence of record, engaged in 
combat.  If so, absent evidence to the 
contrary, that conclusion must be 
accepted as conclusive evidence of the 
claimed in-service stressor.  

2.  If the RO determines that the 
appellant was not engaged in combat, then 
the RO should again request that the 
appellant provide, within a reasonable 
period of time, any additional 
information relevant to the claimed 
stressor(s), including specific 
information as to the date and location 
of the incident(s), the full name of any 
casualty involved, the unit designation 
to the company level, the designation of 
any other units involved, and any details 
of his claimed killing of someone in 
Vietnam or witnessing a fellow marine 
hanging in the shower area during boot 
camp.  All information obtained should be 
associated with the claims file.  

3.  After the appellant responds to the 
RO's inquiry in paragraph (2), or after a 
reasonable period of time has passed 
since the request without response from 
the appellant, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents.  This summary, 
and all supporting documents regarding 
the appellant's claimed stressor(s), 
should be sent to USASCRUR, at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
requested to certify the occurrence of 
the incident(s) and any indication of the 
appellant's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify an 
official agency or department that might 
provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  The RO should request that 
USASCRUR provide (1) information, to the 
best of its ability, as to whether the 
U.S. conducted any covert reconnaissance 
or other military activity in Vietnam, 
Laos, and Cambodia during 1974 and 1975, 
and (2) information as to the deployment, 
including location and any exercise or 
combat operations of the 3rd Battalion, 
4th Marine Regiment, 3rd Marine Division, 
and 3rd Battalion, 1st Marine Regiment, 1st 
Marine Division, during 1974 and 1975.  

4.  After the above is accomplished, if 
necessary, the RO must make a specific 
determination, based on the complete 
record, with respect to whether the 
appellant was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In this regard, the attention 
of the RO is directed to the law 
discussed in the body of the REMAND 
above.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

5.  If, and only if, the RO determines 
that the appellant engaged in combat or 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the appellant to be 
afforded an examination by a VA 
psychiatrist, who has not previously 
examined him, to determine the diagnoses 
of all psychiatric disorders that are 
present.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The entire claims 
file and a copy of this REMAND must be 
made available to the examiner prior to 
the examination, and the examination 
report should reflect review of pertinent 
material in the claims file.  If a 
diagnosis of a psychiatric disorder other 
than PTSD is made, the examiner should 
opine as to the etiology of the disorder 
in light of the examination findings and 
review of the claims file.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include the complete 
rationale for all opinions expressed.  
Any testing or evaluation deemed 
necessary should be accomplished.  

6.  The RO should afford the appellant 
for VA orthopedic and neurologic 
examination to determine the nature and 
etiology of his claimed arthritis.  The 
entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination, and 
the examination report should reflect 
review of pertinent material in the 
claims file.  If a diagnosis of an 
arthritic disorder is made, the examiner 
should (1) opine as to the etiology of 
the disorder in light of the examination 
findings and review of the claims file, 
and (2) specify whether there is a link 
between the current symptomatology and 
service.  The examination report should 
include a complete rationale for all 
opinions expressed.  All necessary 
testing should be accomplished.

7.  The RO should afford the appellant a 
VA respiratory examination to determine 
the diagnoses of all respiratory 
disorders that are present.  The entire 
claims file and a copy of this REMAND 
must be made available to the examiner 
prior to the examination, and the 
examination report should reflect review 
of pertinent material in the claims file.  
If a diagnosis of a respiratory disorder 
is made, the examiner should (1) opine as 
to the etiology of the disorder in light 
of the examination findings and review of 
the claims file, and (2) specify whether 
there is a link between the current 
symptomatology and service.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  

8.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
( 1998).  

Thereafter, the RO should readjudicate the claims of service 
connection for arthritis, a respiratory disorder, and an 
acquired psychiatric disorder, including major depression and 
PTSD.  The claim of service connection for hypertension is 
deferred pending completion of the development discussed 
above.  If, however, additional evidence is received 
pertinent to the claim of service connection for 
hypertension, then the RO should readjudicate that claim.  If 
any benefit sought is not granted, the appellant and his 
representative should be furnished copies of a supplemental  
statement of the case and given the requisite period of time 
for reply.  Thereafter, the claims should be returned to the 
Board for further review, if otherwise in order. 



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

